DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2014/0152146) in view of Furukawa et al. (US 2004/0070313).
With respect to claim 1, Kimura et al. disclose an elastic wave device (Fig 1A) comprising: a piezoelectric film (item 4); a high acoustic velocity member (items 3a, 3c, 3e, and 3g) through which an elastic wave propagates at an acoustic velocity higher than an acoustic velocity of an elastic wave that propagates through the piezoelectric film (Paragraphs 35-38); a low acoustic velocity film (items 3b, 3d, 3f, and 3h) disposed between the piezoelectric film and the high acoustic velocity member and through which an elastic wave propagates at an acoustic velocity lower than the acoustic velocity of the elastic wave that propagates through the piezoelectric film (Paragraphs 35-38); and an interdigital transducer electrode (item 5) disposed on a principal surface of the piezoelectric film (Fig 1A); wherein the interdigital transducer electrode includes a 
Kimura et al. does not disclose that at least one of the plurality of electrode fingers includes a first metal layer; the first metal layer includes: a first main body portion disposed directly or indirectly on the principal surface of the piezoelectric film; and a second main body portion disposed on the first main body portion; and the second main body portion includes: a recessed portion located in a central region in the first direction of the at least one of the plurality of electrode fingers and that is recessed in a thickness direction of the piezoelectric film; and a protrusion portion that protrudes from at least a portion of the first main body portion in the first direction.
Furukawa et al. teaches a piezoelectric elastic wave device in which at least one of the plurality of electrode fingers includes a first metal layer (Fig 9); the first metal layer includes: a first main body portion (item 13) disposed directly or indirectly on the principal surface of the piezoelectric film (Fig 9); and a second main body portion (item 16) disposed on the first main body portion (Fig 9); and the second main body portion includes: a recessed portion located in a central region in the first direction of the at least one of the plurality of electrode fingers and that is recessed in a thickness direction of the piezoelectric film (Fig 9); and a protrusion portion  that protrudes from at least a portion of the first main body portion in the first direction (Fig 9).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the multi-layer IDT arrangement of Furukawa et al. with the elastic wave device of Kimura et al. for the benefit of reducing variations in propagation frequency (Abstract of Furukawa et al.).
With respect to claim 2, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Furukawa et al. discloses that the first main body portion is tapered such that a width of the first main body portion in the first direction decreases with increasing proximity to the second main body portion from a base end facing the piezoelectric film in the thickness direction of the piezoelectric film (Fig 9).
With respect to claim 3, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Furukawa et al. discloses that the at least one of the plurality of electrode fingers includes at least two layers including the first metal layer (Fig 9).
With respect to claim 4, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 3. Furukawa et al. discloses that the at least one of the plurality of electrode fingers further includes: a close contact layer (item 12) disposed on the principal surface of the piezoelectric film (Fig 9); and the first metal layer is an Al-based layer (Paragraph 87) disposed opposite to the piezoelectric film with the close contact layer interposed therebetween (Fig 9).
With respect to claim 5, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 4. Furukawa et al. discloses that the at least one of the plurality of electrode fingers further includes a Ti layer disposed on the Al-based layer (Paragraphs 36 and 73)
With respect to claim 6, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the 
With respect to claim 7. the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses a support substrate (item 2); wherein the high acoustic velocity member includes: a high acoustic velocity film disposed on the support substrate (Fig 1A).
With respect to claim 8, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the piezoelectric film is made of one of LiTaO3, LiNbO3, ZnO, AlN, or PZT (Paragraph 40).
With respect to claim 9, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the low acoustic velocity film includes at least one material selected from a group consisting of silicon oxide, glass, silicon oxynitride, tantalum oxide, and a compound in which fluorine, carbon, or boron is added to silicon oxide (Paragraph 45).
With respect to claim 10. the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 6. Kimura et al. discloses that the high acoustic velocity support substrate includes at least one material selected from a group consisting of silicon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond (Paragraph 45).
With respect to claim 11, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 7. Kimura et al. discloses that the support substrate includes at least one material selected from a group consisting of 
With respect to claim 12, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 7. Kimura et al. discloses that the high acoustic velocity film includes at least one material selected from a group consisting of diamond-like carbon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, silicon, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond (Paragraph 45).
With respect to claim 13, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Furukawa et al. discloses that the protrusion portion is triangular or substantially triangular (Fig 9).
With respect to claim 14, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Furukawa et al. discloses that the protrusion portion is tabular or substantially tabular (Fig 9).
With respect to claim 15, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a film thickness of the low acoustic velocity film is about 2.0 λ or less, where λ is a wavelength of an elastic wave propagating in the elastic wave device (Table 2).
With respect to claim 16, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that a film thickness of the piezoelectric film is about 3.5 λ or less, where λ is a wavelength of an elastic wave propagating in the elastic wave device (Table 2).
With respect to claim 17, the combination of Kimura et al. and Furukawa et al. discloses the elastic wave device according to claim 1. Furukawa et al. discloses that the first main body portion is rectangular or substantially rectangular such that a width of a base end and a width of a top end of the first main body portion in the first direction are the same or substantially the same (Fig 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837